Hughes, J., (after stating the facts). It was competent for two of the three school directors, being a majority of the board of directors, if all were present and participating in the meeting, or had had written notice of the time, place and purpose of the meeting, as required by law, to make a legal contract to employ a teacher, by which the school district would be bound; but without such notice, or the voluntary presence of all the members of the board, no legal contract could be made. Where a party, a member of the board, had no notice of the time, place and purpose of the meeting, and two members of the board went to his residence, and while he was present for some other purpose, and not for the purpose of a meeting of the board of school directors, and protested against their action as a board, as in this case, the two could make no legal contract to bind the district. “The corporate authority must be exercised b]r the proper body.” This was a called meeting, and notice was indispensable, unless waived by the presence of all the directors and their participation, to the legality of its action to bind the district. At a regular meeting for the transaction of ordinary business, the time and place for which is fixed bjr law, all must take notice of the meeting, and if a majority act at such meeting, and one be absent and not participating, the action, within the scope of the powers of the board, will bind the school district. This question was fully considered in Burns v. Thompson, 64 Ark. 489, and this case is within the ruling in that, to which we adhere. The judgment is reversed, and the .cause is remanded for a new trial. Battle, J., did not participate.